UNITED STATES DISTRICT COURT USDC SDNY

 

 

SOUTHERN DISTRICT OF NEW YORK DOCUMENT
ELECTRONICALLY FILED

LAMAR BIGSBY, JR., KARLA FREELAND, DOCH _ _.

MARIA BRANDT, KATHLEEN MURRY, and DATE FILED: Te OA.

HERMAN GRIMES, on behalf of
themselves and all others similarly
situated,
14-cv-1398 (JGK)
Plaintiffs,
OPINION & ORDER
- against -

BARCLAYS CAPITAL REAL ESTATE, INC.,
doing business as HOMEQ SERVICING,

Defendant.

 

JOHN G. KOELTL, District Judge:

This case was originally filed by plaintiffs Lamar Bigsby,
Jr., and Karla Freeland more than five years ago against the
defendant, Barclays Capital Real Estate, Inc., in its capacity
as successor to a mortgage-servicing company known as Homkq
Servicing Corp. The plaintiffs alleged that the defendant
defrauded mortgagors in the assessment of foreclosure-related
fees, giving rise to claims under the Racketeer Influenced and
Corrupt Organizations Act (“RICO”) and related common law
claims. The defendant filed a motion to dismiss, and the Court
granted the motion in part and dismissed the plaintiffs’ RICO

Claims. See Bigsby v. Barclays Capital Real Estate, Inc., 170 F.

 

Supp. 3d 568 (S.D.N.¥. 2016) (“Bigsby I”).
With leave of Court, the plaintiffs filed a second amended

complaint, adding three additional plaintiffs - Maria Brandt,

 

 
Kathleen Murry, and Herman Grimes ~ and repleading their RICO
claims and adding other claims. The defendant filed another
motion to dismiss, and the Court again granted the motion in
part and dismissed several of the plaintiffs’ claims, including

their RICO claims. Bigsby v. Barclays Capital Real Estate, Inc.,

 

298 F. Supp. 3d 708 (S.D.N.Y. 2018) (“Bigsby II”). The
plaintiffs then filed a motion for reconsideration with respect
to that decision, and the Court held that one of the plaintiffs’
claims based on California law should not have been dismissed.
See Dkt. No. 147 at 42.

The dust has settled, and the plaintiffs are left with
claims for breach of contract, unjust enrichment, conversion,
violation of the California Unfair Competition Law (“California
UCL”), and violation of § 2924c of the California Civil Code,.!

The defendant has moved for summary judgment dismissing all the

 

plaintiffs’ remaining claims, and the plaintiffs have moved to
strike certain documents submitted by the defendant in

connection with its motion.

 

zr.
The standard for granting summary judgment is well

established. “The Court shall grant summary judgment if the

 

1 California Civil Code § 2924c relates to a mortgagor’s right to cure a
default on a mortgage. The plaintiffs did not plead a violation of the
California Civil Code in their second amended complaint.

2
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.

 

317, 322-23 (1986); Gallo v. Prudential Residential Servs., Ltd.

 

P'ship, 22 F.3d 1219, 1223 (2d Cir. 1994). “[T]he trial court's
task at the summary judgment motion stage of the litigation is
carefully limited to discerning whether there are any genuine
issues of material fact to be tried, not to deciding them. Its
duty, in short, is confined at this point to issue-finding; it
does not extend to issue-resolution.” Gallo, 22 F.3d at 1224.
The moving party bears the initial burden of “informing the
district court of the basis for its motion” and identifying the
matter that “it believes demonstrate[s} the absence of a genuine
issue of material fact.” Celotex, 477 U.S. at 323. The
substantive law governing the case will identify those facts
that are material and “[o]nly disputes over facts that might
-affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 

In determining whether summary judgment is appropriate, a
court must resolve all ambiguities and draw all reasonable
inferences against the moving party. See Matsushita EKlec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary

 

judgment is improper if there is any evidence in the record from

3

 

 
any source from which a reasonable inference could be drawn in

favor of the nonmoving party. See Chambers v. TRM Copy Ctrs.

 

Corp., 43 F.3d 29, 37 (2d Cir. 1994). If the moving party meets
its burden, the nonmoving party must produce evidence in the
record and “may not rely simply on conclusory statements or on
contentions that the affidavits supporting the motion are not

credible.” Ying Jing Gan v. City of New York, 996 F.2d 522, 532

 

(2d Cir. 1993).
II.

The plaintiffs - Lamar Bigsby, Jr., Karla Freeland, Maria
Brandt, Kathleen Murry, and Herman Grimes — were mortgagors who
each took out loans with various lenders. Def.’s 56.1 Stmt.

Id 3, 20, 41, 54, 66. Bigsby was a resident of Georgia;

Freeland was a resident of Massachusetts; and Brandt, Murry, and
Grimes were residents of California. Second Am. Compl. @@ 9-13.
Fach of the plaintiffs’ loans, other than Kathleen Murry’s, were
securitized pursuant to a Pooling and Servicing Agreement, under
which another corporation would serve as the trustee.*? See Def.’s
56.1 Stmt. TI 3-7, 20-24, 41-45, 54-56, 66-70. Under the Pooling
and Servicing Agreements, the piaintiffs’ loans were serviced

first by HomEq and then by the defendant. Id. All of the

 

2 The parties have not identified any reason why the fact that Murry’s
loan was not securitized pursuant to a Pooling and Servicing Agreement would
affect the outcome of this motion.

 

 
plaintiffs went into default on their mortgage obligations, and
the defendant instituted foreclosure proceedings against them.
The plaintiffs’ claims are based on the defendant’s alleged
misconduct during those foreclosure proceedings and related
bankruptcy proceedings. The plaintiffs argue that the defendant
engaged in five discrete, unlawful schemes: the inflated fees
scheme, the fee splitting scheme, the post-acceleration late
fees scheme, the overcharging scheme, and the improper
collection scheme.

A.

First, to carry out the “inflated fees scheme,” the
defendant allegedly hired outside counsel for foreclosure and
bankruptcy proceedings, either directly or indirectly, through
“outsourcers.” Bigsby II, 298 F. Supp. 3d at 714; Second Am,
Compl. Tf 28-32. The defendant entered into a Master Servicing
Agreement with a nonlegal, intermediary entity - often Fidelity
National Foreclosure Solutions (“Fidelity”) - which provided
that the intermediary would serve as the defendant’s
representative in dealings with the hired outside counsel and be
solely responsible for counsel’s performance. Bigsby II, 298 F.
Supp. 3d at'714. In exchange, the Master Servicing Agreement
provided that the defendant would pay the intermediary a fee for
each foreclosure and bankruptcy the intermediary monitored, and

a continuing fee for each foreclosure (assessed every six

 

 

 
months) so long as the mortgagor was “reasonably performing” on
a payment plan. Id. These Master Servicing Agreements also set
out maximum fees for services related to foreclosure and
bankruptcy proceedings. Id.

Pursuant to the Master Servicing Agreements, the
intermediary entities also entered into retainer agreements with
outside counsel that contained schedules for the fees counsel
was permitted to charge the defendant for foreclosure and
bankruptcy proceedings. Id. The intermediaries and outside
counsel then allegedly charged the defendant for legal fees that
were above the maximums set in the Master Servicing Agreements
and retainer agreements, and the defendant passed these fees
onto the plaintiffs. Id.

The plaintiffs contend that the defendant engaged in this
scheme during the foreclosures on the homes of Brandt, Murry,
and Grimes, and during Bigsby’s bankruptcy. The plaintiffs bring
claims of unjust enrichment and conversion against the defendant
for allegedly engaging in this scheme.

B.

Second, the alleged “fee splitting scheme” is similar to
the inflated fees scheme and involves the same fees. The loan
documents for the plaintiffs’ mortgages were standard forms
issued by Fannie Mae and Freddie Mac. Id. These forms permitted

the defendant to assess various fees associated with foreclosure

 

 

 
costs against mortgagors in default. Id. Some of the
foreclosure-related fees the defendant assessed against the
plaintiffs were listed as “attorney’s fees” or “legal fees” and
were allegedly designed to pass only the cost of foreclosure and
bankruptcy counsel onto defaulting mortgagors. Id. The
plaintiffs allege that the defendant, however, used these
“attorney’s fees” or “legal fees” not only to pass onto
mortgagors the cost of counsel but also to pass on the cost of
hiring the nonlegal intermediary to serve as an intermediary
with counsel. Id. The plaintiffs claim that this scheme resulted
in the defendant’s collecting legal fees split with a nonlegal
entity. See Second Am. Compl. If 42-45. As evidence of this
scheme, the plaintiffs point out that the defendant entered an
indemnity agreement with Fidelity providing that Fidelity wouid
hold the defendant harmless for “fa]ny allegations that the
business model employed by [Fidelity] . . . constitutes an
impermissible ‘fee splitting’ or ‘referral fee’ arrangement.”
Bigsby II, 298 F. Supp. 3d at 714 (quoting Second Am. Compl. Ex.
C).

The plaintiffs contend that this scheme affected Brandt,
Murry, Grimes, and Bigsby. They claim that the scheme is
unlawful because the “attorney’s fees” the defendant ultimately
collected from the plaintiffs had been split with a nonlegal

intermediary ~ such as Fidelity - and such fee splitting is

 

 

 

 
illegal. With respect to this scheme, the plaintiffs bring
claims of unjust enrichment, conversion, and violation of the
California UCL.

Cc.

Third, to carry out the alleged “post~acceleration late
fees scheme,” the defendant allegedly charged plaintiff Grimes
four monthly late fees, totaling $208.32, after accelerating his
loan. Def.’s 56.1 Stmt. UI 72-75; Stacy Decl. @ 11. Grimes’s
loan was accelerated on July 30, 2009, a notice of default was
recorded on the loan on September 2, 2009, and the defendant
collected the four monthly iate fees charged to Grimes’s account
-— covering September 2009 through December 2009 - on December
18, 2009. Def.’s 56.1 Stmt. WI 72-73; Stacy Decl. f@ ll; see
Grobman Decl. Ex. B. The plaintiffs contend that imposing
monthly late fees on Grimes after his loan had been accelerated
was prohibited by his Loan agreement and constitutes a breach of
contract. They also contend that the collection of these fees
constituted unjust enrichment and conversion.

D.

Fourth, to carry out the “overcharging scheme,” the
defendant allegedly charged plaintiffs Murry and Grimes more
than what was actually charged by the foreclosure attorneys and
trustees that the defendant hired and then “employed suspect

accounting transactions” to eliminate any overpayment balances

 
that the defendant was required to refund. Opp. at 32. That is,
rather than refund Murry and Grimes the alleged overcharges of
$116.52 and $65 respectively, the defendant zeroed out the
overcharges by posting additional suspect transactions to those
plaintiffs’ accounts after their loans had been paid in full.
Id. at 32-37,

E.

Finally, to carry out the “improper coliection scheme,” the
defendant allegedly collected costs charged to the California-—
resident plaintiffs - Grimes, Murry, and Brandt ~ that were
prohibited by California Civil Code § 2924c. See Opp. at 38-40.

* * *

In sum, the plaintiffs’ claims are alleged as follows.

 

 

 

 

 

 

 

Scheme Claim or Vehicle Plaintiff

Inflated Fees - Unjust Enrichment - Grimes

~ Conversion - Murry

- Brandt

- Bigsby

Fee Splitting - Unjust Enrichment - Grimes

- Conversion - Murry

- Cal. UCL —- Brandt

—- Bigsby

Post-Acceleration —- Breach of Contract | - Grimes
Late Fees ~ Unjust Enrichment

- Conversion

Overcharging - Not Stated - Grimes

—- Murry

Improper Collection |- Cal. Civ. Code ~ Grimes

§ 2924c - Murry

~- Brandt

 

 

 

 

 
The plaintiffs have not attempted to defend any claims asserted
by Karla Freeland and concede that those claims should be
dismissed. Accordingly, the defendant’s motion for summary
judgment dismissing Freeland’s claims is granted.

Iii.

The plaintiffs raised neither the overcharging scheme nor
the improper collection scheme in their second amended
complaint. These claims, raised for the first time in the
plaintiffs’ opposition to this summary judgment motion, are
therefore not considered. Greenidge v. Allstate Ins. Co., 446

F.3d 356, 361 (2d Cir. 2006); see Lyman v. CSX Transp., Inc.,

 

364 F. App’x 699, 701 (2d Cir. 2010) (collecting cases) .3
Iv.
The defendant contends that the plaintiffs’ quasi-contract
claims related to the “inflated fees scheme” fail because, among
other reasons: (1) there can be no quasi-contract claims because

the subject matter of the plaintiffs’ claims is governed by

 

3 While the plaintiffs recounted in the second amended complaint the
various fees paid by Murry and Grimes, absent from that complaint is the
Claim that Murry and Grimes were overcharged for fees that the defendant
never actually paid. Rather, the fees paid by Murry and Grimes were detailed
as part of the other schemes, such as the failure to advise those plaintiffs
that amounts were shared with Fidelity and allegedly constituted fee
spiitting, or were in excess of amounts that the defendant could be charged
under the Master Servicing Agreement with Fidelity. See Second Am. Compl.

GY 236-37, 256-57. The alleged overcharging scheme was not part of the
schemes pleaded by the plaintiffs for which they claimed to represent a
class. See id. 7 19. Therefore, the second amended complaint does not allege
properly claims based on overcharging or improper collection as described
above and cannot be asserted in opposition to a motion for summary judgment.

10

 

 
their loan agreements, to which the defendant is not a party;
(2) there is no evidence that the defendant kept any portion of
the allegedly excessive fees and therefore the defendant was not
unjustly enriched; and (3) there is no claim for conversion
because conversion requires a taking of specific property rather
than money. The defendant’s arguments are persuasive.

A.

The plaintiffs argue that the allegedly inflated attorney’s
fees charged to their accounts were improper. The plaintiffs
contend that the defendant charged them attorney’s fees that
were in excess of the fees that were required by the agreements
the defendant reached with the intermediaries and law firms. The
defendant points out, and the plaintiffs do not dispute, that
the plaintiffs’ obligation to reimburse attorney’s fees was
governed by the plaintiffs’ loan agreements. The defendant was
not a signatory to the plaintiffs’ loan agreements but rather
serviced the loans and was entitled to collect and retain
various fees that the lenders could charge under the agreements.
See, e.g., Turner Decl. Ex. 60 § 3.21. The defendant contends
that it cannot be sued in quasi-contract for claims properly
brought against the lenders with whom the plaintiffs contracted.

“fT]t is well settled that an action based on. . . quasi-
contract cannot lie where there exists between the parties a

valid express contract covering the same subject matter.” Lance

11

 

 
Camper Mfg. Corp. v. Republic Indem. Co., 531 Cal. Rptr. 2d 622,

 

628 (Ct. App. 1996); see Valley Proteins, Inc. v. Hulsey Envtl.

 

Servs., Inc, No. 13cv93, 2014 WL 12480024, at *8 (N.D. Ga. Dec.
23, 2014). The plaintiffs argue that this principle does not
apply in this case because there is no agreement “between the
parties” — that is, although the loan agreements might preclude
quasi~contract claims by the plaintiffs against the lenders, the
agreements allegediy do not preclude such claims against the
defendant as a nonsignatory to these loan agreements. The
plaintiffs point to no case under California or Georgia law in
support of their position’ and at least one California Court of

Appeal has held otherwise. See Cal. Med. Ass’n, Inc. v. Aetna

 

U.S. Healthcare of Cal., Inc., 114 Cal. Rptr. 2d 109, 125-26

 

(Ct. App. 2001);5 cf. Law Debenture v. Maverick Tube Corp., No.

 

06cv14320, 2008 WL 4615896, at *12 (S.D.N.¥. Oct. 15, 2008)

 

4 The only case the plaintiffs cite in direct support of their argument,
Cannon v. Wells Fargo Bank N.A., 317 F. Supp. 2d 1025, 1052-53 (N.D. Cal.
20133, applies Florida law.

 

5 In California Medical. Association, the plaintiff - the assignee of
claims owned by various physicians ~ raised a quasi~contract claim against
the defendants related to compensation allegedly owed to the physicians under
contracts associated with healthcare service plans the defendants operated.
114 Cal. Rptr. 2d at 113. The defendants were not parties to one set of
contracts under which the physicians were allegedly owed money ~ the
“Tntermediary-Physician Agreements.” Id. Rather, that set of contracts was
comprised of contracts between the physicians and intermediaries with whom
the defendant had contracted to perform various tasks. Id. Nonetheless, the
court held that the plaintiff “may not proceed on its quasi-contract claim
because the subject matter of such claim, to wit, whether Physicians were
antitled to compensation from defendants, was governed by express contracts
including . . . the Intermediary-Physician Agreements.” Id. at 126.

 

 

12

 

 
(collecting cases holding that, under New York law, “the
existence of a valid and binding contract governing the subject
matter at issue in a particular case does act to preclude a
claim for unjust enrichment even against a third party non-

signatory to the agreement”), aff’d sub nom. Law Debenture Tr.

 

Co. of N.Y. v. Maverick Tube Corp., 595 F.3d 458 (2d Cir. 2010}.

 

The plaintiffs’ loan agreements govern the subject matter
of the plaintiffs’ quasi-contract claims related to the inflated
fees scheme. These claims should be brought against the lenders
who are parties to the agreements. The plaintiffs’ quasi-
contract claims against the defendant therefore fail. Cf.

Hanover Ins. Co. v. Hermosa Const. Grp., LLC, 57 F. Supp. 3d

 

1389, 1398 (N.D. Ga. 2014) (dismissing an unjust enrichment
claim where the plaintiff “failed to allege that an adequate

remedy at law does not exist”); In re Facebook PPC Advert.

 

Litig., 709 F. Supp. 2d 762, 770 (N.D. Cal. 2010) (*“[T]he remedy
for unjust enrichment applies only in the absence of an adequate
remedy at law.”).
B.
Moreover, the plaintiffs’ unjust enrichment claim fails
because the plaintiffs have not made the necessary showing that

the defendant benefited unjustly at the plaintiffs’ expense.® The

 

6 See MH Pillars Ltd. v. Realini, 277 F. Supp. 3d 1077, 1094 (N.D. Cai.
2017) (“The elements of a claim of quasi-contract or unjust enrichment are
{1} a defendant's receipt of a benefit and (2) unjust retention of that

 

13

 

 
plaintiffs have presented no evidence that the defendant
retained fees from the plaintiffs in excess of the fees that the
defendant actually paid out to the intermediaries or retained
counsel. When the defendant engaged with outside counsel, and
with the nonlegal intermediaries to represent the defendant in
any dealings with outside counsel, it did so on behalf of the
owner of the underlying loans. Thus, the attorney’s fees
allegedly charged in excess of the Master Servicing Agreements
between the defendant and the nonlegal intermediaries, or the
retainer agreements between outside counsel and the
intermediaries, did not ultimately benefit the defendant.
Rather, the defendant advanced the attorney’s fees on the loan
owner’s behalf and was entitled to reimbursement of those fees —
either from the plaintiffs or, if they did not pay, from the
proceeds of liquidating the plaintiffs’ loans. See, e.g., Turner
Decl. Ex. 59 at 56-57, § 3.15; Ex. 60 at 33-34, § 3.15. The
plaintiffs do not allege that the fees they paid the defendant
were for an amount beyond the amount the defendant advanced. And
in any event, funds collected beyond the advanced amounts would
be the property of the loan owner. See, e.g., Turner Decl. Ex.

59 § 3.20; Ex. 60 § 3.20. There is no evidence that the

 

benefit at the plaintiff’s expense.”); Brooks v. Branch Banking & Tr. Co.,
107 F. Supp. 3d 1290, 1298 (N.D. Ga. 2015) ("To prevail on a claim

for unjust enrichment, a plaintiff thus must ultimately prove (1) that it
conferred a benefit on the defendant and (2) that equity requires the
defendant to compensate for that benefit.” (quotation marks omitted)).

 

14

 
defendant, as a loan servicer, benefitted from the inflated fees
scheme alleged by the plaintiffs.

The plaintiffs contend that their payments nonetheless
benefited the defendant because the payments fulfilled the
defendant’s debts - namely, the advanced funds - saving the
defendant from expense or loss. The plaintiffs do not specify
the particular type of expense or loss from which the defendant
was saved. See Second Am. Compl. 71 317-21. Moreover, the two

cases the plaintiffs cite in support of their argument are

distinguishable. In Manufacturers Hanover Trust Co. v. Chemical

 

Bank, the defendant used funds transferred to it mistakenly to
reduce its losses on a customer’s overdraft. 559 N.Y.S.2d 704,

712 (App. Div. 1990). And in County of Solano v. Vallejo

 

Redevelopment Agency, one defendant agreed to pay the plaintiff

 

for capital improvements in a certain neighborhood but then used
the funds earmarked for this purpose to pay off unrelated bonds
issued by the other defendant, unjustly enriching the other
defendant. 90 Cal. Rptr. 2d 41, 52-54 (Ct. App. 1999) .?

In this case, while the plaintiffs allege that the

defendant charged amounts for attorney's fees that were in

 

7 Unlike the current case, it was plain in County of Solano that the
defendant who received the funds benefited at the expense of the plaintiff
who was owed the funds. The court also found that the defendant redevelopment
agency breached its contract with the plaintiff county by diverting funds to
pay off bonds issued by another county. There is no discussion of the issue
of whether the existence of a breach of contract claim should foreclose an
unjust enrichment claim against a nonparty to the contract.

is

 

 
excess of the amounts required under various agreements with the
intermediaries and attorneys, there is no evidence that the
defendant was reimbursed for more funds than it advanced.
Reimbursement did not save the defendant any identified expense
or loss, and indeed the funds were advanced on behalf of the
loan owners. There is also no evidence that the defendant

retained any benefit, and therefore the defendant was not

 

unjustly enriched. Cf. Martin v. Litton Loan Servicing LP, No.
12cv970, 2014 WL 977507, at *13 (B.D. Cal. Mar. 12, 2014) (“[The
plaintiff] cannot state a claim for unjust enrichment against
defendants when the payments that were collected were used for
their intended purpose - to pay down the amount owed under the
loan - and they did not keep the money for themselves.”), report

and recommendation adopted, No. 12cv970, 2014 WL 1309199 (E.D.

 

Cal. Mar. 28, 2014); Mertan v. Am. Home Mortg. Servicing, Inc.,
No. SACV09-723, 2009 WL 3296698, at *10 (C.D. Cal. Oct. 13,
2009) (dismissing an unjust enrichment claim where the defendant
“did not retain the loan payments but merely collected them on
behalf of the lender”).
Cc.

The plaintiffs’ conversion claim also fails. “To state a
conversion claim under Georgia law, the party alleging
conversion must show that the defendant refused to return the

property or actually converted the property by [a]ny distinct

16

 
act of dominion and control wrongfully asserted over another's
personal property, in denial of . . . or inconsistent with its

right of ownership.” Blackburn v. BAC Home Loans Servicing, LP,

 

914 F. Supp. 2d 1316, 1325 (M.D. Ga. 2012) (quotation marks
omitted, alterations in original). To state a conversion claim
under California law, “a plaintiff must allege that (1) he had
ownership or rights to possess the property at issue at the time
of the conversion; (2) the defendant converted the property by
wrongful act; and (3) the plaintiff suffered damages as a

result.” Sims v. AT & T Mobility Servs. LLC, 955 EF. Supp. 2d

 

1110, 1118 (B.D. Cal. 2013). The defendant argues persuasively
that mere overcharges do not support a conversion claim and the
monetary charges at issue are not the type of “property” that
can support a conversion claim.

“A cause of action for conversion of money can be stated
only where a defendant interferes with the plaintiff’s

possessory interest in a specific, identifiable sum, such as

 

when a trustee or agent misappropriates the money entrusted to

him.” Kim v. Westmoore Partners, Inc., 133 Cal. Rptr. 3d 774,

 

789 (Ct. App. 2011). Thus, “[m]Joney cannot be the subject of a
cause of action for conversion unless there is a specific,
identifiable sum involved, such as where an agent accepts a sum
of money to be paid to another and fails to make the payment.”

Id.; see Branch v. All. Syndicate, Inc., 469 S.E.2d 807, 809

 

1?

 

 

 
(Ga. Ct. App. 1996) (stating that a conversion claim for the
recovery of money is cognizable “where the allegedly converted
money is specific and identifiable such as insurance premiums
earmarked for remittance to the insurer”). Based on this
principle, “claims arising out of an alleged simple overcharge

cannot be the basis for a conversion claim.” Worldwide Travel,

 

Inc. v. Travelmate US, Inc., No. 14cv155, 2015 WL 1013704, at *9

 

{S.D. Cal. Mar. 9, 2015).

The allegedly inflated fees of which the plaintiffs
complain “do not represent a specific, identifiable amount of
money owned by them or ‘earmarked’ for a particular purpose,
which appellees have appropriated for themselves.” Park Place

Cafe, Inc. v. Metro. Life Ins. Co., 563 S.E.2d 463, 467 (Ga. Ct.

 

App. 2002) (affirming summary judgment dismissing a conversion

claim related to alleged overcharges for electricity in the

plaintiffs’ lease bills). The plaintiffs’ conversion claim is

tantamount to a complaint about overcharges and therefore fails.
Vv.

The plaintiffs bring claims for unjust enrichment,
conversion, and violation of the California UCL with respect to
the defendant’s alleged “fee splitting scheme.” This scheme
involves the same fees as the inflated fees scheme. Thus, the

plaintiffs’ unjust enrichment and conversion claims against the

18

 

 
defendant fail for the same reasons explained above. Their claim
brought under the California UCL is also unsuccessful.

The California UCL prohibits “any unlawful, unfair or
fraudulent business act or practice.” Cal. Bus. & Prof. Code
§ 17200. The statute thus creates “three separate types of
unfair competition”: “practices that are either unfair, or

unlawful, or fraudulent.” Pastoria v. Nationwide Ins., 6 Cal.

 

Rptr. 3d 148, 153 (Ct. App. 2003) (quotation marks omitted). The
California legislature used “sweeping language” in the UCL that
it intended “to include ‘anything that can properly be called a
business practice and that at the same time is forbidden by

law.'” Id. (quoting Bank of the W. v. Superior Court, 833 P.2d

 

545, 553 (Cal. 1992)). To establish UCL claims under the
statute’s “unlawful” prong, the plaintiffs must show that the
defendant violated case law or an independent statute or
regulation. See, e.g., id. (holding that violations of the
California Insurance Code constituted unlawful conduct under the
UCL). A violation of the California Rules of Professional
Conduct can constitute unlawful conduct for purposes of the UCL,
irrespective of whether the defendant is a member of the

California State bar. See People ex rel. Herrera v. Stender, 152

 

Cal. Rptr. 3d 16, 32-34 (Ct. App. 2012).
The plaintiffs contend that in carrying out the fee

splitting scheme, the defendant collected attorney’s fees that

19

 

 

 
had been split with the nonlegal intermediaries who represented
the defendant in dealings with foreclosure and bankruptcy
counsel in violation of California Rule of Professional Conduct
1-320.8 Rule 1-320 generally prohibits lawyers from “shar[ing}
legal fees with a person who is not a lawyer.”* The plaintiffs
allege that, in violation of this rule, foreclosure and
bankruptcy counsel would provide a portion of the fee they
received to the nonlegal intermediary, and that their fee was
ultimately collected by the defendant. The defendant maintains
that this arrangement does not result in legal fees being split
because the portion of the payment given to the intermediary was
for administrative services; the intermediary did not receive
any fees characterizable as “legal fees,” and thus the defendant
did not collect any unlawfully split fees.

The plaintiffs rely heavily on McIntosh v. Mills, 17 Cal.

 

Rptr. 3d 66 (Ct. App. 2004). In McIntosh, an attorney and a
nonattorney agreed that the nonattorney would assist the

attorney in two actions brought against a bank, and that the

 

® The plaintiffs also claim that such fee splitting violated Rule 5.4 of
the Georgia Rules of Professional Conduct. They do not provide any authority
stating that a violation of Georgia's Rules of Professional Conduct
constitutes “unlawful conduct” under California’s UCL. In any event, for the
same reasons explained below with respect to the California Rules of
Professional Conduct, the defendant's alleged conduct does not violate
Georgia’s Rules.

9 A new version of the California Rules of Professional Conduct went
into effect on November 1, 2018. The updated version of this rule is now
codified as Rule 5.4.

20

 
nonattorney would receive 15 percent of any attorney’s fees that
the attorney received from the two actions. Id. at 68. The court
held that this agreement violated Rule 1-320. Id, at 75. The

plaintiffs also cite Bertelsen v. Harris, which similarly

 

involved an attorney agreeing to split a contingency fee with a
nonattorney. 537 F.3d 1047 (9th Cir. 2008). However, the court
held that disgorgement of the attorney’s fees was not
appropriate because the fees were reasonable for the result
achieved.’ Id, at 1049.

In this case, there are no agreements between outside
counsel and the intermediaries comparable to those in McIntosh
and Bertelsen. The plaintiffs provide no evidence that the
intermediaries collected money for anything other than nonlegal,
administrative fees pursuant to the relevant agreements. Nor do
the plaintiffs provide any authority suggesting that paying such
administrative fees violates Rule 1-320.1! Moreover, the
plaintiffs do not explain how the defendant’s collection of the

allegedly unlawful fees violates Rule 1-320." See Miller v.

 

0 Indeed, the plaintiffs cite the dissent, which was construing the
Washington Rules of Professional Conduct. See 537 F.3d at 1061 (Smith, Jr.,
J., dissenting). Moreover, in Bertelsen, there was “nothing in the record”
indicating that the portion of the fee split with the nonattorney
“corresponded with work that was nonlegal in nature.” Id.

11 In a related case, the plaintiffs failed to prove after trial that
fees paid to Fidelity for administrative services constituted fees that were
prohibited by law. See Mazzei v. Money Store, 308 F.R.D. 92, 103 (S.D.N.Y.
2015), aff'd, 829 F.3d 260 (2d Cir. 2016}.

 

122 To the extent the plaintiffs contend that the defendant's conduct is
unlawful because the defendant collected fees listed as “attorney's fees” or

al

 

 
Wolpoff & Abramson, L.L.P., 321 F.3d 292, 295-96 (2d Cir. 2003)

 

(Sotomayor, J.) (“[{T]he underlying . . . agreement permitted the
collection of attorneys’ fees and... . the fact that [counsel]
later may have intended to share those fees with a non~lawyer
does not render the attempt to collect such fees illegal, even
if that act of sharing might violate New York professional
ethics rules.”). Therefore, the plaintiffs’ California UCL claim
fails.

VI.

The plaintiffs next argue that, through the “post-
acceleration late fees scheme,” the defendant committed breach
of contract, conversion, and was unjustly enriched by charging
plaintiff Grimes four monthly late fees after accelerating his
loan, which was in alleged violation of Grimes’s loan agreement.
The defendant responds that, among other things, {1) the
relevant contract was between Grimes and the loan owner, and
therefore the defendant could not have breached that contract;
(2) the plaintiffs’ claims are time-barred; and (3) the
plaintiffs’ quasi-contract claims fail because the subject

matter of those claims is covered by Grimes’s loan agreement, to

 

“legal fees” that also included administrative fees, the plaintiffs do not
state a claim against the defendant. Any alleged mislabeled fees are tied to
the plaintiffs’ loan agreements, which set out the fees for which the
plaintiffs can be charged. The defendant is not a party to the plaintiffs’
loan agreements. Thus, for the same reasons discussed with respect to the
piaintiffs’ claims under the “inflated fees scheme,” a claim against the
defendant related to this alleged mislabeling fails.

22

 

 
which the defendant is not a party. The defendant’s arguments
are compelling.
A.

It is undisputed that the provisions relevant to Grimes’s
breach of contract claim are in his contract with the loan
owner, not the defendant. The plaintiffs claim that,
nonetheless, Grimes can bring a breach of contract claim against
the defendant loan servicer because the defendant was assigned
the right to retain any late fees collected from Grimes. The
defendant contends that it was not “assigned” any rights in the
operative contract; the contract merely set forth how the
defendant would be paid for its work as a loan servicer.

In support of their argument, the plaintiffs cite In re

Ocwen Loan Servicing, LLC, in which the court stated:

 

the mortgagee in this case assigned some of the rights
created by the mortgage contract - the “servicing
rights” —- to [the defendant], which according to the
complaint proceeded to violate its contractual
obligations. It is no different than if the original
mortgagee, or an assignee of the entire mortgage, had
violated the terms of the mortgage or defrauded the
mortgagor. . . . If an original mortgagee can be sued
under state law for breach of contract, so may the
partial assignee if he violates the terms of the part of
the mortgage contract that has been assigned to him.

491 F.3d 638, 645 (7th Cir. 2007). But the plaintiffs do not
point to any provision in the operative contract, or any other
evidence, indicating that the defendant is a partial assignee.

They instead infer such an assignment from the provision setting

23

 

 
out how the defendant, as a loan servicer, is to be compensated.
See Turner Decl. Ex. 60 § 3.21. However, nothing in this
provision suggests that the loan owner assigned any part of its
contractual rights, vis-a-vis Grimes, to the defendant. And, to
the contrary, the contract states elsewhere that the defendant
is to take various actions “for and on behalf of” the loan owner
rather than for itself as an assignee. See id. §§ 3.01, 3.20.
This case is thus distinguishable from Ocwen.

The plaintiffs’ citation to California Civil Code § 1589
fares no better. That provisions states, “A voluntary acceptance
of the benefit of a transaction is equivalent to a consent to
all the obligations arising from it, so far as the facts are
known, or ought to be known, to the person accepting.” Cal. Civ.
Code § 1589. Section 1589 generally applies only when the entity
accepting the benefit was a party to the original transaction,
but there is an exception where “the assignee” of an executory
contract accepts all the benefits of the contract. Recorded
Picture Co. v. Nelson Entm’t, Inc., 61 Cal. Rptr. 2d 742, 748
(Ct. App. 1997). Here, the defendant was not assigned any

portion of the relevant contract and assuredly not all the

benefits.}3

 

13 The plaintiffs also cite Hearn Pacific Corp. v. Second Generation
Roofing, Inc., which similarly holds that “an assignee’s voluntary acceptance
of the benefits of a contract may obligate the assignee to assume its
obligations as a matter of law.” 201 Cal. Rptr. 3d 806, 822 (Ct, App. 2016)
(emphases added). Finally, the plaintiffs cite California Civil Code $ 3521,

 

24

 

 
Moreover, “{j]udges around the country . . . have held that
a loan servicer, as a lender’s agent, has no contractual
relationship or privity with the borrower and therefore cannot

be sued for breach of contract.” Edwards v. Ocwen Loan

 

Servicing, LLC, 24 F. Supp. 3d 21, 28 (D.D.C. 2014) {collecting

cases); see Conder v. Home Sav. of Am., 680 F. Supp. 2d 1168,

 

1174 (C.D. Cal. 2010) (same); Mertain v. Am. Home Mortg.

 

 

Servicing, Inc., No. SACV09-723, 2010 WL 11507563, at *7 (C.D.
Cal. Mar. 1, 2010) (same) .14
Because there is no evidence that the defendant is an

assignee of, or otherwise in privity with, the loan owner, the

 

plaintiffs may not sue the defendant for breaching a contract

 

between Grimes and the loan owner. Furthermore, because the
contract between Grimes and the loan owner covers the subject
matter of the plaintiffs’ quasi-contract claims for post-—
acceleration late fees, those claims fail for the same reason
that the plaintiffs’ other quasi-contract claims fail.
B.
Moreover, Grimes’s breach of contract claim is time-barred.

The plaintiffs filed this action on March 8, 2014, and Grimes

 

which states simply, “He who takes the benefit must bear the burden.” They
make no effort to explain why this provision allows a breach of contract
claim against the defendant.

14 This Court decertified a class of borrowers who asserted a “post-—
acceleration late fees” claim against a loan servicer because the plaintiff
had failed to prove that the class members were in privity with the loan
servicer defendant. See Mazzei, 308 F.R.D. at 103-12.

29
was added as a plaintiff on May 4, 2017. Grimes paid the late
fees on December 18, 2009. A four-year statute of limitations
applies to Grimes’s breach of contract claim. See Bigsby II, 298
F. Supp. 3d at 725-26. The statute expired by the end of 2013.
The California statute of limitations for a breach of
contract claim generally begins to run at the time of breach.

Church v. Jamison, 50 Cal. Rptr. 3d 166, 176 (Ct. App. 2006);

 

Cochran v. Cochran, 66 Cal. Rptr. 2d 337, 340 (Ct. App. 1997);

 

see Aryeh v. Canon Bus. Sols., Inc., 292 P.3d 871, 875 (Cal.

 

2013) (*“f{O]rdinarily, the statute of limitations runs from the
occurrence of the last element essential to the cause of
action.” (quotation marks omitted)). Where applicable, the
“discovery rule” postpones accrual of a cause of action until
the plaintiff either discovers or has reason to discover the
cause of action. Aryeh, 292 P.3d at 875. But the discovery rule
does not apply in a typical breach of contract case. El Pollo

Loco, Inc. v. Hashim, 316 F.3d 1032, 1039 (9th Cir. 2003).

 

Rather,

the discovery rule applies to unique breach of contract
cases when: 1) [t]he injury or the act causing the
injury, or both, have been difficult for the plaintiff
to detect; 2) the defendant has been in a far superior
position to comprehend the act and the injury; or 3) the
defendant had reason to believe the plaintiff remained
ignorant [that] he had been wronged.

26

 

 
id. (quotation marks omitted, alterations in original). Breach
of contract claims involving fraud or misrepresentation also may
benefit from the discovery rule. Id. at 1039-40.

All of the plaintiffs’ claims based on fraud have been
dismissed throughout this lawsuit, and the plaintiffs do not
offer any other specific reason why the discovery rule applies
to Grimes’s claim. The plaintiffs only state generally that the
defendant has “not even attempted” to argue that there were
facts available to Grimes that should have made him aware that
the defendant was collecting improper late fees. Opp. at 44. But
the evidence shows that Grimes entered a contract with the loan
owner, his loan was accelerated, he was subsequently charged
late fees, and he paid those fees on December 18, 2009. See
Def.’s 56.1 Stmt. I 66-68, 72-73; Stacy Decl. @ 11; Grobman
Decl. Ex. B; Turner Decl. Ex. 60. Thus, Grimes knew or should
have known each fact essential to his claim by the time he paid
the late fees. The plaintiffs have put forth no evidence
suggesting otherwise.

The plaintiffs contend that the statute of limitations was
equitably tolled starting in November 2008, when a similar case,

Kline v. Mortgage Electronic Registration Systems, Inc., No.

 

3:08cv408, was filed in the Southern District of Ohio. See
Second Am. Compl. II 146, 261. California law permits equitable

tolling during the pendency of a prior putative class action

27

 

 
involving claims similar to those brought in a subsequent class

action suit. Hatfield v. Halifax PLC, 564 F.3d 1177, 1188-89

 

(9th Cir. 2009). But “a plaintiff who wishes to benefit from
equitable tolling must have actually relied on the use of some
other legal mechanism to vindicate his rights.” Hendrix v.

Novartis Pharm. Corp., 975 F. Supp. 2d 1100, 1114 (C.D. Cal.

 

2013), aff'd, 647 F. App’x 749 (9th Cir. 2016). Equitable
tolling therefore applies where a plaintiff delays filing suit
“because of” the pendency of the related proceeding. Id.

The plaintiffs do not contend that Grimes had notice of the

Kline suit, much less that Grimes delayed bringing his own suit

 

because of the pending action. Indeed, the plaintiffs do not
dispute that Grimes first contemplated bringing suit in 2016
(after the statute of limitations had expired) when he was
contacted by counsel and told that he might have claims against
the defendant. See Def.’s 56.1 Stmt. 11 78-79. Moreover, the
plaintiffs could not possibly claim that the discovery rule
applies. They argue inconsistently that there is no evidence
that Grimes should have known about his cause of action but at
the same time argue that Grimes was aware of his cause of action
and delayed bringing it because of the Kline case. The equitable
tolling doctrine therefore does not save Grimes’s time-barred

breach of contract claim.

28

 

 

 
In short, no equitable exception applies to the four-year
statute of limitations that governs Grimes’s breach of contract
claim. The statute of limitations began to run on December 18,
2009, and the plaintiffs filed suit on March 8, 2014 and added
Grimes to the suit on May 4, 2017. Grimes’s breach of contract
claim regarding the alleged post~-acceleration late fees scheme
is time-barred. Moreover, under California law the statutes of
limitations for unjust enrichment and conversion claims are
shorter than for breach of contract claims. See Fed. Deposit

Ins. Corp. v. Dintino, 84 Cal. Rptr. 3d 38, 50 (Ct. App. 2008)

 

(noting that unjust enrichment claims generally have a three~

year statute of limitations); AmerUS Life Ins. Co. v. Bank of

 

Am., N.A., 49 Cal. Rptr. 3d 493, 499 (Ct. App. 2006) (noting
that conversion claims have a three-year statute of
limitations). And there is no reason why an equitable exception
would toll the limitations periods of Grimes’s quasi-contract
claims but not his breach of contract claim. Thus, Grimes’s
quasi-contract claims relating to the alleged post-acceleration
late fees scheme are also time-barred.
* * *

All of the plaintiffs’ claims, with respect to each the
schemes allegedly carried out by the defendant, fail for the
reasons explained above. The defendant’s motion for summary

judgment dismissing the plaintiffs’ claims is granted.

29

 
VII.

After the parties finished briefing this motion for summary
judgment, the plaintiffs moved to strike (1) Karen lL, Stacy’s
supplemental declaration; (2) any facts alleged, or arguments
made, for the first time in the defendant’s reply brief; and (3)
a “check log” purporting to show that the defendant refunded the
post-acceleration late fees charged to plaintiff Grimes. The
plaintiffs’ motion to strike appears primarily to be an effort
to get the last word.

In any event, none of the materials that the plaintiffs
move to strike influenced this Court’s decision. Stacy's
supplemental declaration does not add to the arguments made
elsewhere in the papers that the Court finds persuasive. And the
check log need not be considered because the claim to which it
is relevant ~ Grimes’s breach of contract claim regarding post-
acceleration late fees - is time-barred. That claim also fails
on another ground, namely, that the defendant is not a party to
the relevant agreement. Finally, the arguments made in the
defendant’s reply brief were plainly arguments made in response
to the plaintiffs’ opposition papers, not new arguments.
Moreover, the Court did not rely on the arguments to which the
plaintiffs’ object. The plaintiffs’ motion to strike is

therefore denied.

30

 

 
CONCLUSION

The Court has considered all the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the defendant’s motion for summary judgment is granted,
and the plaintiffs’ motion to strike is denied. The Clerk is
directed to enter judgment dismissing this case. The Clerk is
also directed to close all pending motions and to close this
case.
SO ORDERED.

Dated: New York, New York

July 20, 2019 C4 kc Nols
Tt
7

John G, Koeltl
United States District Judge

 

31

 

 

 
